                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                    :
     Plaintiff                               :
                                             :              No. 1:19-cv-1673
             v.                              :
                                             :              (Judge Kane)
UNITED STATES OF AMERICA,                    :
     Defendant                               :

                                       ORDER

      AND NOW, on this 21st day of November 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 12) is
         GRANTED;

      2. Plaintiff shall pay the full filing fee of $350.00, based on the financial information
         provided in the application to proceed in forma pauperis. The full filing fee shall be
         paid regardless of the outcome of the litigation;

      3. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden, or other
         appropriate official at Plaintiff’s place of confinement is directed to deduct an initial
         partial filing fee of 20% of the greater of:

             a. The average monthly deposits in the inmate’s prison account for the past six
                months, or

             b. The average monthly balance in the inmate’s prison account for the past six
                months.

             The initial partial filing fee shall be forwarded to the Clerk of the United States
             District Court for the Middle District of Pennsylvania, P.O. Box 1148, Scranton,
             Pennsylvania, 18501-1148, to be credited to the above-captioned docket number.
             In each succeeding month, when the amount in Plaintiff’s inmate trust fund
             account exceeds $10.00, the Superintendent/Warden, or other appropriate official,
             shall forward payments to the Clerk of Court equaling 20% of the preceding
             month’s income credited to plaintiff’s inmate trust fund account until the fees are
             paid. Each payment shall reference the above-captioned docket number;
4. The Clerk of Court is directed to forward a copy of this Order to the
   Superintendent/Warden of the institution where Plaintiff is presently confined;

5. The complaint (Doc. No. 1) is DEEMED FILED;

6. Plaintiff’s motion for leave to proceed under a John Doe pseudonym (Doc. Nos. 2, 6)
   is GRANTED. The parties are directed to use Plaintiff’s pseudonym in all future
   documents filed in the above-captioned case;

7. The Clerk of Court is directed to place Plaintiff’s complaint (Doc. No. 1), prisoner
   trust fund account statement (Doc. No. 3), the Court’s October 21, 2019
   administrative Order (Doc. No. 11), and Plaintiff’s motion for leave to proceed in
   forma pauperis (Doc. No. 12) under seal pending further Order of this Court;

8. In accordance with Federal Rule of Civil Procedure 4(c)(3), the Clerk of Court is
   directed to issue summonses with a copy of Plaintiff’s complaint (Doc. No. 1) and
   this Order to the United States Marshal for service upon Defendant United States of
   America in accordance with Rule 4(i)(1) of the Federal Rules of Civil Procedure; and

9. If service is unable to be completed due to Plaintiff’s failure to properly name the
   Defendant(s) or provide an accurate mailing address for the Defendant(s), Plaintiff
   will be required to correct this deficiency. Failure to comply may result in the
   dismissal of Plaintiff’s claims against the Defendant(s) pursuant to Federal Rule of
   Civil Procedure 4(m).


                                                    s/ Yvette Kane
                                                    Yvette Kane, District Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania




                                         2
